


110 HR 5885 IH: Health

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5885
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote a better health information
		  system.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Health
			 Information Technology Promotion Act of 2008.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Preserving privacy and security laws.
					Title I—PROMOTING THE USE OF HEALTH INFORMATION TECHNOLOGY TO
				BETTER COORDINATE HEALTH CARE
					Sec. 101. Safe harbors to antikickback civil penalties and
				criminal penalties for provision of Health Information Technology and training
				services.
					Sec. 102. Exception to limitation on certain physician
				referrals (under Stark) for provision of Health Information Technology and
				training services to health care professionals.
					Sec. 103. Rules of construction regarding use of
				consortia.
					Title II—ADDITIONAL PROVISIONS
					Sec. 201. Promotion of telehealth services.
					Sec. 202. Study and report on expansion of home health-related
				telehealth services.
					Sec. 203. Study and report on store and forward technology for
				telehealth.
					Sec. 204. Ensuring health care providers participating in PHSA
				programs, Medicaid, SCHIP, or the MCH program may maintain health information
				in electronic form.
					Sec. 205. Ensuring health care providers participating in the
				Medicare program may maintain health information in electronic
				form.
					Sec. 206. Study and report on State, regional, and community
				health information exchanges.
					Sec. 207. Promoting Health Information Technology as a tool for
				chronic disease management.
				
			2.Preserving
			 privacy and security lawsNothing in this Act (or the amendments made
			 by this Act) shall be construed to affect the scope, substance, or
			 applicability of section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 and any
			 regulation issued pursuant to such section.
		IPROMOTING THE USE
			 OF HEALTH INFORMATION TECHNOLOGY TO BETTER COORDINATE HEALTH CARE
			101.Safe harbors to
			 antikickback civil penalties and criminal penalties for provision of Health
			 Information Technology and training services
				(a)For Civil
			 PenaltiesSection 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is
			 amended—
					(1)in subsection (b),
			 by adding at the end the following new paragraph:
						
							(4)For purposes of this subsection,
				inducements to reduce or limit services described in paragraph (1) shall not
				include the practical or other advantages resulting from health information
				technology or related installation, maintenance, support, or training
				services.
							;
				and
					(2)in subsection (i),
			 by adding at the end the following new paragraph:
						
							(8)The term
				health information technology means hardware, software, license,
				right, intellectual property, equipment, or other information technology
				(including new versions, upgrades, and connectivity) designed or provided
				primarily for the electronic creation, maintenance, or exchange of health
				information to better coordinate care or improve health care quality,
				efficiency, or
				research.
							.
					(b)For Criminal
			 PenaltiesSection 1128B of such Act (42 U.S.C. 1320a–7b) is
			 amended—
					(1)in subsection
			 (b)(3)—
						(A)in subparagraph
			 (G), by striking and at the end;
						(B)in the
			 subparagraph (H) added by section 237(d) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2213)—
							(i)by
			 moving such subparagraph 2 ems to the left; and
							(ii)by
			 striking the period at the end and inserting a semicolon;
							(C)in the
			 subparagraph (H) added by section 431(a) of such Act (117 Stat. 2287)—
							(i)by
			 redesignating such subparagraph as subparagraph (I);
							(ii)by
			 moving such subparagraph 2 ems to the left; and
							(iii)by
			 striking the period at the end and inserting ; and; and
							(D)by adding at the
			 end the following new subparagraph:
							
								(J)any nonmonetary remuneration (in the
				form of health information technology, as defined in section 1128A(i)(8), or
				related installation, maintenance, support, or training services) made to a
				person by a specified entity (as defined in subsection (g)) if—
									(i)the provision of such remuneration
				is without an agreement between the parties or legal condition that—
										(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
										(II)limits or restricts the use of the
				health information technology in conjunction with other health information
				technology; or
										(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
										(ii)such remuneration is arranged for
				in a written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration solicited or received (or
				offered or paid) and states that the provision of such remuneration is made for
				the primary purpose of better coordination of care or improvement of health
				quality, efficiency, or research; and
									(iii)the specified entity providing
				the remuneration (or a representative of such entity) has not taken any action
				to disable any basic feature of any hardware or software component of such
				remuneration that would permit
				interoperability.
									;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(g)Specified Entity
				DefinedFor purposes of subsection (b)(3)(J), the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
							.
					(c)Effective Date
			 and Effect on State Laws
					(1)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 120 days after the date of the enactment of this
			 Act.
					(2)Preemption of
			 State lawsNo State (as defined in section 1101(a) of the
			 Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1128A(b)(4) or section 1128B(b)(3)(J) of such Act, as added by subsections
			 (a)(1) and (b), respectively, if the conditions described in the respective
			 provision, with respect to such transaction, are met.
					(d)Study and report
			 To assess effect of safe harbors on health system
					(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of each of the safe harbors described in
			 paragraph (3). In particular, the study shall examine the following:
						(A)The effectiveness
			 of each safe harbor in increasing the adoption of health information
			 technology.
						(B)The types of
			 health information technology provided under each safe harbor.
						(C)The extent to which
			 the financial or other business relationships between providers under each safe
			 harbor have changed as a result of the safe harbor in a way that adversely
			 affects or benefits the health care system or choices available to
			 consumers.
						(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under each safe harbor.
						(2)ReportNot
			 later than three years after the effective date described in subsection (c)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
					(3)Safe harbors
			 describedFor purposes of paragraphs (1) and (2), the safe
			 harbors described in this paragraph are—
						(A)the safe harbor
			 under section 1128A(b)(4) of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by
			 subsection (a)(1); and
						(B)the safe harbor
			 under section 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as
			 added by subsection (b).
						102.Exception to
			 limitation on certain physician referrals (under Stark) for provision of Health
			 Information Technology and training services to health care
			 professionals
				(a)In
			 GeneralSection 1877(b) of the Social Security Act (42 U.S.C. 1395nn(b)) is
			 amended by adding at the end the following new paragraph:
					
						(6)Information
				technology and training services
							(A)In
				generalAny nonmonetary remuneration (in the form of health
				information technology or related installation, maintenance, support or
				training services) made by a specified entity to a physician if—
								(i)the provision of
				such remuneration is without an agreement between the parties or legal
				condition that—
									(I)limits or restricts
				the use of the health information technology to services provided by the
				physician to individuals receiving services at the specified entity;
									(II)limits or
				restricts the use of the health information technology in conjunction with
				other health information technology; or
									(III)conditions the
				provision of such remuneration on the referral of patients or business to the
				specified entity;
									(ii)such remuneration
				is arranged for in a written agreement that is signed by the parties involved
				(or their representatives) and that specifies the remuneration made and states
				that the provision of such remuneration is made for the primary purpose of
				better coordination of care or improvement of health quality, efficiency, or
				research; and
								(iii)the specified
				entity (or a representative of such entity) has not taken any action to disable
				any basic feature of any hardware or software component of such remuneration
				that would permit interoperability.
								(B)Health
				information technology definedFor purposes of this paragraph,
				the term health information technology means hardware, software,
				license, right, intellectual property, equipment, or other information
				technology (including new versions, upgrades, and connectivity) designed or
				provided primarily for the electronic creation, maintenance, or exchange of
				health information to better coordinate care or improve health care quality,
				efficiency, or research.
							(C)Specified entity
				definedFor purposes of this paragraph, the term specified
				entity means an entity that is a hospital, group practice, prescription
				drug plan sponsor, a Medicare Advantage organization, or any other such entity
				specified by the Secretary, considering the goals and objectives of this
				section, as well as the goals to better coordinate the delivery of health care
				and to promote the adoption and use of health information
				technology.
							.
				(b)Effective Date;
			 Effect on State Laws
					(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 120 days after the date of the enactment of this Act.
					(2)Preemption of
			 state lawsNo State (as defined in section 1101(a) of the
			 Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1877(b)(6) of such Act, as added by subsection (a), if the conditions described
			 in such section, with respect to such transaction, are met.
					(c)Study and Report
			 To Assess Effect of Exception on Health System
					(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of the exception under section 1877(b)(6) of
			 such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In particular,
			 the study shall examine the following:
						(A)The effectiveness
			 of the exception in increasing the adoption of health information
			 technology.
						(B)The types of
			 health information technology provided under the exception.
						(C)The extent to
			 which the financial or other business relationships between providers under the
			 exception have changed as a result of the exception in a way that adversely
			 affects or benefits the health care system or choices available to
			 consumers.
						(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under the exception.
						(2)ReportNot
			 later than three years after the effective date described in subsection (b)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
					103.Rules of
			 construction regarding use of consortia
				(a)Application to
			 Safe Harbor From Criminal PenaltiesSection 1128B(b)(3) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended by adding after and below subparagraph (J), as added
			 by section 101(b)(1), the following: For purposes of subparagraph (J),
			 nothing in such subparagraph shall be construed as preventing a specified
			 entity, consistent with the specific requirements of such subparagraph, from
			 forming a consortium composed of health care providers, payers, employers, and
			 other interested entities to collectively purchase and donate health
			 information technology, or from offering health care providers a choice of
			 health information technology products in order to take into account the
			 varying needs of such providers receiving such products..
				(b)Application to
			 Stark ExceptionParagraph (6) of section 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as added by section 102(a), is amended by adding at the end the
			 following new subparagraph:
					
						(D)Rule of
				constructionFor purposes of subparagraph (A), nothing in such
				subparagraph shall be construed as preventing a specified entity, consistent
				with the specific requirements of such subparagraph, from—
							(i)forming a
				consortium composed of health care providers, payers, employers, and other
				interested entities to collectively purchase and donate health information
				technology; or
							(ii)offering health
				care providers a choice of health information technology products in order to
				take into account the varying needs of such providers receiving such
				products.
							.
				IIADDITIONAL
			 PROVISIONS
			201.Promotion of
			 telehealth services
				(a)Facilitating the
			 Provision of Telehealth Services Across State LinesThe Secretary
			 of Health and Human Services shall, in coordination with physicians, health
			 care practitioners, patient advocates, and representatives of States, encourage
			 and facilitate the adoption of State reciprocity agreements for practitioner
			 licensure in order to expedite the provision across State lines of telehealth
			 services.
				(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the actions
			 taken to carry out subsection (a).
				(c)State
			 DefinedFor purposes of this subsection, the term
			 State has the meaning given that term for purposes of title XVIII
			 of the Social Security Act.
				202.Study and
			 report on expansion of home health-related telehealth services
				(a)StudyThe
			 Secretary of Health and Human Services shall conduct a study to determine the
			 feasibility, advisability, and the costs of—
					(1)including coverage
			 and payment for home health-related telehealth services as part of home health
			 services under title XVIII of the Social Security
			 Act; and
					(2)expanding the list
			 of sites described in paragraph (4)(C)(ii) of section 1834(m) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)) to include county mental health clinics or other publicly funded
			 mental health facilities for the purpose of payment under such section for the
			 provision of telehealth services at such clinics or facilities.
					(b)Specifics of
			 StudySuch study shall demonstrate whether the changes described
			 in paragraphs (1) and (2) of subsection (a) will result in the
			 following:
					(1)Enhanced health
			 outcomes for individuals with one or more chronic conditions.
					(2)Health outcomes
			 for individuals furnished telehealth services or home health-related telehealth
			 services that are at least comparable to the health outcomes for individuals
			 furnished similar items and services by a health care provider at the same
			 location of the individual or at the home of the individual,
			 respectively.
					(3)Facilitation of
			 communication of more accurate clinical information between health care
			 providers.
					(4)Closer monitoring
			 of individuals by health care providers.
					(5)Overall reduction
			 in expenditures for health care items and services.
					(6)Improved access to
			 health care.
					(c)Home
			 Health-Related Telehealth Services DefinedFor purposes of this
			 section, the term home health-related telehealth services means
			 technology-based professional consultations, patient monitoring, patient
			 training services, clinical observation, patient assessment, and any other
			 health services that utilize telecommunications technologies. Such term does
			 not include a telecommunication that consists solely of a telephone audio
			 conversation, facsimile, electronic text mail, or consultation between two
			 health care providers.
				(d)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the study
			 conducted under subsection (a) and shall include in such report such
			 recommendations for legislation or administration action as the Secretary
			 determines appropriate.
				203.Study and report
			 on store and forward technology for telehealth
				(a)StudyThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Office for the Advancement of Telehealth, shall conduct a study on the use of
			 store and forward technologies (that provide for the asynchronous transmission
			 of health care information in single or multimedia formats) in the provision of
			 telehealth services. Such study shall include an assessment of the feasibility,
			 advisability, and the costs of expanding the use of such technologies for use
			 in the diagnosis and treatment of certain conditions.
				(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the study
			 conducted under subsection (a) and shall include in such report such
			 recommendations for legislation or administration action as the Secretary
			 determines appropriate.
				204.Ensuring health
			 care providers participating in PHSA programs, Medicaid, SCHIP, or the MCH
			 program may maintain health information in electronic formPart B of title II of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
				
					249.Ensuring health
				care providers may maintain health information in electronic form
						(a)In
				GeneralAny health care provider that participates in a health
				care program that receives Federal funds under this Act, or under title V, XIX,
				or XXI of the Social Security Act,
				shall be deemed as meeting any requirement for the maintenance of data in paper
				form under such program (whether or not for purposes of management, billing,
				reporting, reimbursement, or otherwise) if the required data is maintained in
				an electronic form.
						(b)Relation to
				State LawsBeginning on the date that is one year after the date
				of the enactment of this section, subsection (a) shall supersede any contrary
				provision of State law.
						(c)ConstructionNothing
				in this section shall be construed as—
							(1)requiring health
				care providers to maintain or submit data in electronic form;
							(2)preventing a State
				from permitting health care providers to maintain or submit data in paper form;
				or
							(3)preventing a State
				from requiring health care providers to maintain or submit data in electronic
				form.
							.
			205.Ensuring health
			 care providers participating in the Medicare program may maintain health
			 information in electronic formSection 1871 of the
			 Social Security Act (42 U.S.C. 1395hh)
			 is amended by adding at the end the following new subsection:
				
					(g)(1)Any provider of services
				or supplier shall be deemed as meeting any requirement for the maintenance of
				data in paper form under this title (whether or not for purposes of management,
				billing, reporting, reimbursement, or otherwise) if the required data is
				maintained in an electronic form.
						(2)Nothing in this subsection shall be
				construed as requiring health care providers to maintain or submit data in
				electronic
				form.
						.
			206.Study and
			 report on State, regional, and community health information exchanges
				(a)StudyThe
			 Secretary of Health and Human Services shall conduct a study on issues related
			 to the development, operation, and implementation of State, regional, and
			 community health information exchanges. Such study shall include the following,
			 with respect to such health information exchanges:
					(1)Profiles detailing
			 the current stages of such health information exchanges with respect to the
			 progression of the development, operation, implementation, organization, and
			 governance of such exchanges.
					(2)The impact of such
			 exchanges on health care quality, safety, and efficiency, including—
						(A)any impact on the
			 coordination of health information and services across health care providers
			 and other organizations relevant to health care;
						(B)any impact on the
			 availability of health information at the point-of-care to make timely medical
			 decisions;
						(C)any benefits with
			 respect to the promotion of wellness, disease prevention, and chronic disease
			 management;
						(D)any improvement
			 with respect to public health preparedness and response;
						(E)any impact on the
			 widespread adoption of interoperable health information technology, including
			 electronic health records;
						(F)any contributions
			 to achieving an Internet-based national health information network;
						(G)any contribution
			 of health information exchanges to consumer access and to consumers’ use of
			 their health information; and
						(H)any impact on the
			 operation of—
							(i)the
			 Medicare and Medicaid programs under title XVIII and XIX, respectively, of the
			 Social Security Act;
							(ii)the
			 State Children’s Health Insurance Program (SCHIP) under title XXI of such
			 Act;
							(iii)disproportionate
			 share hospitals described in section 1923 of such Act;
							(iv)Federally-qualified
			 health centers; or
							(v)managed care plans, if a significant number
			 of the plan’s enrollees are beneficiaries in the Medicaid program or State
			 Children’s Health Insurance Program under title XIX or XXI, respectively, of
			 such Act.
							(3)Best practice
			 models for financing, incentivizing, and sustaining such health information
			 exchanges.
					(4)Information
			 identifying the common principles, policies, tools, and standards used (or
			 proposed) in the public and private sectors to support the development,
			 operation, and implementation of such health information exchanges.
					(5)A
			 description of any areas in which Federal Government leadership is needed to
			 support growth and sustainability of such health information exchanges.
					(b)ReportNot
			 later than one year after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to Congress a report on the study
			 described in subsection (a), including such recommendations as the Secretary
			 determines appropriate to facilitate the development, operation, and
			 implementation of health information exchanges.
				207.Promoting
			 Health Information Technology as a tool for chronic disease management
				(a)In
			 GeneralThe Secretary of Health and Human Services shall
			 establish a two-year project to demonstrate the impact of health information
			 technology on disease management for individuals entitled to medical assistance
			 under a State plan under title XIX of the Social
			 Security Act.
				(b)Structure of
			 ProjectThe project under subsection (a) shall—
					(1)create a web-based
			 virtual case management tool that provides access to best practices for
			 managing chronic disease; and
					(2)provide chronic
			 disease patients and caregivers access to their own medical records and to a
			 single source of information on chronic disease.
					(c)CompetitionNot
			 later than the date that is 90 days after the date of the enactment of this
			 Act, the Secretary of Health and Human Services shall seek proposals from
			 States to carry out the project under subsection (a). The Secretary shall
			 select not less than four of such proposals submitted, and at least one
			 proposal selected shall include a regional approach that features access to an
			 integrated hospital information system in at least two adjoining States and
			 that permits the measurement of health outcomes.
				(d)ReportNot
			 later than the date that is 90 days after the last day of the project under
			 subsection (a), the Secretary of Health and Human Services shall submit to
			 Congress a report on such project and shall include in such report the amount
			 of any cost-savings resulting from the project and such recommendations for
			 legislation or administrative action as the Secretary determines
			 appropriate.
				
